Citation Nr: 1327010	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for left ankle condition.

2. Entitlement to service connection for left heel spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard who served on active duty for training (ACDUTRA) for various periods including July 10, 1982 to July 24, 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2010 the Veteran submitted additional evidence in the form of an April 2010 letter from his private physician.  The Veteran's representative waived AOJ consideration of the evidence in its August 2013 informal hearing presentation.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

At the Veteran's May 2009 VA examination, the Veteran reported he has been off of work since the onset of his left foot problems and he is on Social Security disability and has a workers' compensation claim pending.

When VA is put on notice of the existence of potentially relevant Social Security Administration (SSA) records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  The Veteran's SSA records are not associated with the claims file and must be obtained on remand as they may be relevant to the claim on appeal.  Therefore, the RO/AMC must contact the SSA to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  

Further, the Veteran has stated that he filed a worker's compensation claim; however, no attempt has been made to obtain the records associated with that claim.  Hence, on remand, the RO/AMC should undertake appropriate action to obtain copies of any determinations associated with the Veteran's claim for workers' compensation, as well as copies of all medical records underlying the determination.  See 38 C.F.R. § 3.159(c)(1).  

Finally, in September 2011, the Veteran submitted a release authorizing VA to obtain private treatment records from the Great Lakes Foot and Ankle Centers.  While records from that facility for the period through September 2007 are associated with the claims file, any newer records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. The RO shoulder request that the Veteran submit any necessary release required to obtain a copy of the determination associated with the Veteran's claim for workers' compensation, as well as copies of all medical records underlying that determination and undertake appropriate action to obtain such documents. 

3.  Obtain records from the Great Lakes Foot and Ankle Centers for the period since September 2007.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



